                    Case 19-11791-BLS        Doc 68      Filed 08/23/19      Page 1 of 1

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                     )
In re:                                               ) Chapter 11
                                                     )
LOOT CRATE, INC., et al.,                            ) Case No. Case No. 19-11791 (BLS)
                                                     ) Jointly Administered
                                Debtors.             )
                                                     )
                                                     )

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 9010-1 and the certification below, counsel hereby moves the admission
  pro hac vice of Christian Cowart to represent Bio World Merchandising, Inc. in the above-captioned cases
  and any related proceedings.

  Dated: August 23, 2019                                  ASHBY & GEDDES, P.A.

                                                          /s/ Ricardo Palacio
                                                          Ricardo Palacio (#3765)
                                                          500 Delaware Avenue, 8th Floor
                                                          Wilmington, DE 19801
                                                          Telephone: (302) 654-1888

                   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

           Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
  admitted, practicing and in good standing as a member of the Bar of the State of Texas, and submit to the
  disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
  course of these cases. I also certify that I am generally familiar with this Court’s Local Rules and with
  the Standing Order for District Court Fund revised August 30, 2016. I further certify that the annual fee
  of $25.00 has been paid to the Clerk of Court for Delaware District Court.

                                                  /s/ Christian Cowart
                                                  Christian Cowart
                                                  SCHEEF & STONE, L.L.P.
                                                  500 North Akard, Suite 2700
                                                  Dallas, Texas 75201
                                                  Telephone: (214) 706-4200
                                                  Email: Christian.Cowart@solidcounsel.com

                                     ORDER GRANTING MOTION

           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




  {01480313;v1 }
